DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Scherr (US 4,289,095) in view of Remsburg (US 4,815,495).
Regarding claim 1, Scherr discloses a portable heat recovery system comprising: a heater core (36, C3,L18-26, Figure 1); a first pair of fluid coupling ends fluidly coupled to the heater core to circulate fluid therethrough; and a cabling assembly including: a pair of fluid lines having first and second ends; a second pair of fluid coupling ends connected to the first ends of the pair of fluid lines and configured to form a quick disconnect fluid transfer coupling with the first pair of fluid coupling ends; and a third pair of fluid coupling ends connected to the second ends of the pair of fluid lines and configured to form a quick disconnect fluid transfer coupling (C4,L45-64). 
As a clarification, both hoses 104 and 106 have quick disconnects on each end interfacing with the car’s engine and the heater core, totaling two pair of female disconnects and two pair of male disconnects.
Scherr does not disclose that the second pair of coupling ends and the third pair coupling ends are configured to retain fluid in the lines when the second pair coupling ends and the third pair of coupling ends are disconnected from complement ends. 
However, Remsburg discloses a quick disconnect for use with fluid transfer applications (Abstract) wherein the coupling ends are configured to retain fluid in the lines when the second pair coupling ends and the third pair of coupling ends are disconnected from complement ends (C4, L4-12). 
It would have been obvious to one of ordinary skill in the art prior to the effective flinging date of this application to replace the quick disconnects of Scherr with those of Remsburg, which are self-sealing, for the purpose of preventing liquid from being wasted or sprayed upon the tarmac.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762